14 N.Y.3d 853 (2010)
CARGILL FINANCIAL SERVICES INTERNATIONAL, INC., Appellant,
v.
BANK FINANCE AND CREDIT LIMITED, Also Known as OJSC BANK FINANCE AND CREDIT, Respondent.
Mo. No. 2010-276.
Court of Appeals of New York.
Submitted March 8, 2010.
Decided May 4, 2010.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.